Citation Nr: 1628255	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-40 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to service connection for hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from April 1979 to September 1999. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO denied the Veteran's claim for service connection for HCV.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

In his September 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO (Travel Board hearing ).  In May 2011, the requested hearing was held; a transcript of the hearing has been associated with the claims file.  

In December 2014, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a March 2015 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In a June 2015 letter, the Board informed the Veteran that the VLJ who held his May 2011 hearing had retired, and inquired as to whether the Veteran wished to have a hearing before a new VLJ.  In July 2015, the Veteran requested another Travel Board hearing; later that month, the claim on appeal was remanded for that purpose.  In May 2016, the requested hearing was held before the undersigned VLJ at Las Vegas satellite office of the RO; a transcript of the hearing has been associated with the claims file. 


This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

The Veteran asserts that he has HCV that is related to his military service.  In the  December 2014 remand, the Board requested an addendum opinion to address the risk that the Veteran's in-service surgeries had on the development of his HCV.  The Board specifically asked the VA examiner to discuss the lack of HCV testing after 1994; the risk the Veteran's in-service surgeries had on the development of HCV, namely the April 1999 vasectomy; and the fact that post-service the Veteran did not have any surgeries, did not engage in promiscuous sex, did not drink a lot, and did not get any tattoos. 

In February 2015, a VA examiner reviewed the Veteran's claims file and complete medical history.  He noted that the Veteran had elevated liver enzymes since 1989 and had been elevated since that time.  He remarked that the Veteran was evaluated for his elevated liver enzymes during service in 1990 and 1993, both of which tested negative for hepatitis.  The Veteran did not have any other testing done until after service in 2007, which was positive for HCV.  He noted that the Veteran's risk factors for contracting HCV was a blood transfusion prior to service at the age of 16, and that while he had had three surgeries during service, none of them required any blood transfusion.  Further, the examiner observed that the Veteran had no other risk factors (IV drug use, tattoos, or high risk sexual activity).  

The VA examiner concluded that it was as likely as not that the Veteran's elevated liver enzymes while in-service were indicative of HCV despite negative testing.  He noted that the Veteran's pattern of elevated liver enzymes and the fact that they normalized after HCV treatment supported his rationale.  The examiner explained that the 1990 and 1993 tests could have been false negatives because HCV testing at that time was in its infancy.  Nevertheless, the VA examiner opined that it was at least as likely as not that the Veteran contracted his HCV through his blood transfusion that occurred prior to service.  He found that the Veteran's surgical procedures while in-service were minor, and that at the time of his in-service vasectomy procedure, his liver enzymes were already elevated, which made it unlikely that he contracted HCV from the surgery.

While the February 2015 VA addendum opinion addresses the questions posed by the Board in its December 2014 remand, this claim must again be remanded for the AOJ to obtain further medical opinion based on the VA examiner's conclusion that the Veteran contracted HCV due to his surgery prior to service.  

In this regard, the  Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Service treatment records include a March 1979 enlistment examination report,  which does not indicate any liver problems or HCV.  In addition, in the contemporaneous  Report of Medical History, the Veteran denied having ever or currently having jaundice or hepatitis.  As noted above, in-service records in 1990 and 1993 show elevated liver enzymes and negative HCV testing, and the February 2015 VA examiner concluded that the Veteran's elevated liver enzymes were indicative of HCV despite the negative test results.

Based on these findings, the Veteran is entitled to a presumption that he was sound at entry.  However, in light of the February 2015 VA examiner's opinion that it was at least as likely as not that the Veteran contracted his HCV through a blood transfusion that occurred during a surgery prior to service when he was 16 years old, a question is raised as to whether there is sufficient evidence to rebut the presumption of soundness.  As indicated, to do so requires clear and unmistakable evidence that his HCV existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In addition, at this May 2016 hearing, the Veteran testified that he was inoculated while at Lackland Air Force Base, and that he received shots via an "injection machine" that had 10 to 11 needles in it, and which was not properly sterilized between usages.

Under M21-1 III.iv.4.I.2.e, Risk Factors for HBV and hepatitis C, the Manual instructs that the "risk factors for the development of [hepatitis B (HBV)] and [HCV] are similar," and that the evidence favoring risk factors for HCV infections includes immunization with a jet air gun injector.  

For immunization with a jet air gun injector, the Manual states that there has been "one documented case of HBV transmission," and that despite the lack of any scientific evidence to document transmission of HCV with air gun injectors, it is biologically possible.  Here, the Veteran has asserted that he received immunization by an "injection machine" with 10 to 11 needles, which was not properly sterilized prior to being used on him.  The Board notes that the February 2015 VA examiner did not discuss this risk factor in his conclusions.

In short, the record does not include sufficient medical findings and opinions to fully resolve the claim for service connection for HCV in light of the applicable legal authority.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the AOJ should arrange to obtain an addendum opinion from the physician who examined the Veteran in February 2015, or from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.

Prior to arranging to obtain further medical findings/opinions in connection with this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The Board emphasizes that records generated by VA facilities which may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain any and all outstanding pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to associate with the Veteran's VBMS and/or Virtual VA file(s)), all records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the VA medical physician who examined the Veteran in February 2015 to review the claims file and provide an addendum opinion.  

If that individual is no longer employed by VA or is  otherwise unavailable, document that fact in the claims file, and arrange to obtain opinion from another appropriate physician, based on claims file review (if possible).  Only arrange for the Veteran to undergo VA examination, by an appropriate physician, if one is deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.

The entire, electronic claims file (in VBMS amd Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The examiner should provide an opinion, consistent with sound medical principles, as to whether:  (1) the Veteran's HCV clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service. 

If the examiner determines that the Veteran's HCV did not clearly and unmistakably exist prior to service, the examiner is to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in, or was otherwise incurred in or as a result of any in-service event, specifically immunization by "injection machine," or is otherwise related to active service.

In addressing the above, the examiner must consider and discuss all pertinent in- and post-service and other objective evidence of record, to include service treatment records documenting unremarkable examination and history at entrance. 

The examiner must also consider and discuss all lay assertions, to include the Veteran's competent assertions that he was inoculated with an "injection machine" that held 10 to 11 needles, and which was not properly sterilized in-between uses.  If the examiner finds reason to discount the Veteran's assertions in any regard, he or she should clearly so state, and explain why. 

In addition, the examiner must specifically address VA's finding that "despite the lack of any scientific evidence to document transmission of HCV with air gun injectors, it is biologically possible," as it applies to this Veteran.  

All examination findings  (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 
 
7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

